Citation Nr: 0931907	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. R.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1949 to January 
1950 and from September 1950 to December 1951.  He died in 
June 2004.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) in Wichita, Kansas.  The issue was previously 
before the Board in August 2007, at which time it was 
remanded for further development.

In November 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2008).

The appellant asserts that the Veteran's June 2004 death from 
bronchogenic cancer with mestastasis to the liver, spine, and 
brain was due to negligent treatment that he received at the 
VA Eastern Kansas Health Care System between 2001 and 2003.   
She specifically contends that if the Veteran's complaints of 
coughing (including coughing up blood), weight loss, fatigue, 
etc, which he began to complain of experiencing in 2001, had 
been properly worked up (i.e., bronchoscopy, chest CT scan, 
lab tests, etc.) by VA examiners, then his lung cancer would 
have been detected prior to May 2004, which would have 
allowed him to be able  to undergo treatment (including 
radiation and chemotherapy), and would have possibly 
prevented the Veteran's cancer from metastasizing from his 
lung to his liver, spine, and brain, and/or would have 
extended his life span. 

The record reflects that in June 2005, the Chief of Staff at 
the VA Eastern Kansas Health Care System provided an opinion 
about the issue on appeal.  He stated that the Veteran 
sustained a spine fracture in August 2003, while lifting a 
gas can and that he presented to the VA three weeks later 
where he was worked up with an x-ray, bone scan, and bone 
mineral density study.  According to the physician, the bone 
scan argued against metastatic disease because it was a 
solitary bony metastatic deposit and the bone mineral study 
established a diagnosis of osteoporosis.  The physician noted 
that the Veteran developed weight loss, malaise, and nausea 
that was documented in the VA records and lost about 30 
pounds between mid-December 2003 and his last weight recorded 
at the VA in May 2004.  Nevertheless, the physician indicated 
that the Veteran did not exhibit significant clinical signs 
of metastatic cancer until April 20, 2004, only about six 
weeks before he died of the disease.  The physician stated 
that, therefore, between August 2003 when the problem began 
and April 20, 2004, no one could be faulted for failing to 
diagnose metastatic cancer.  The physician further opined 
that if the Veteran's spine fracture was indeed from 
metastatic non-small lung carcinoma, then he presented with 
already metastatic lung cancer and the "prognosis for such 
cases is uniformly poor, and identifying the fact of the 
disease in a more timely fashion would not have altered the 
course of the disease."

The record reflects that another VA opinion with respect to 
the issue on appeal was obtained in May 2009.  The 
examination report shows that the examiner, who indicated 
that he had reviewed the claims file, noted that the Veteran 
had been seen in August 2003 for a severe back ache, that x-
ray studies showed a compression fracture, T12, and that a 
bone spine report made in August 2003 specifically stated 
that the lesion in the vertebral body was a solitary lesion 
and was against metastatic disease. The examiner further 
noted that in 2002 and 2003, the Veteran had been treated for 
sinusitis and that he had lost weight (10-15 lbs), with the 
weight loss having occurring during the past four months, but 
that no chest x-rays were made between January 2003 and the 
one made in November 2004.  According to the VA examiner, 
because the Veteran's January 2003 chest x-ray was free of 
interval change from an x-ray made in February 2002 and with 
the Veteran presenting in December 2003 with back pain, 
attention by the clinicians was naturally drawn from 
pulmonary problems and focused on the Veteran's back problem.  
It was opined that appropriate tests were made in relation to 
the fracture and the bone scan report effectively ruled out 
metastatic disease according to their opinion at that time.  
Nonetheless, the VA examiner also indicated that the Veteran 
did not receive another chest x-ray after the January 2003 x-
ray in connection with his weight loss, loss of appetite, and 
weakness, which in his opinion, "represents an omission of a 
timely test that might have made the diagnosis of lung cancer 
and explained the spine pain at an earlier time."  However, 
according to the examiner, "in a practical sense, if the 
metastasis had already occurred to the spine from the lung 
cancer in August 2003, then this Veteran's prognosis was 
extremely poor already at that time."  The examiner further 
opined:

The Veteran's bronchogenic carcinoma does 
not represent a reasonably foreseeable 
event from the information available up 
until January 2003.  It is further my 
opinion that it is at least as likely as 
not that this Veteran's prognosis even at 
the time of his presentation for back 
pain was extremely poor, and although his 
attending personnel might have had a 
diagnosis earlier and a chest x-ray been 
made in the summer of 2003, this would 
not at least as likely as not, in my 
opinion, prevented his death. 

However, in July 2009, B.R., RN, BSN, indicated that she had 
reviewed the Veteran's medical records, noted that the 
Veteran's 2001 x-rays were markedly abnormal.  She also 
stated that on review of the Veteran's medical records: 

[On] January 11, 2001 [the Veteran] 
started coughing, on May 29, 2001 he had 
hemoptysis of approximately 1 tablespoon.  
Chest x-ray was done, and was abnormal.  
Findings of hemoptysis and abnormal chest 
x-ray certainly warrants further 
attention, such as bronchoscopy with 
biopsy for malignancy and a CT scan of 
[the] chest is of the utmost.  These test 
were NOT done, there were no further work 
up or testing done pertaining to the 
lungs until February 2002.  This chest x-
ray was essentially unchanged, but at 
this time, [the Veteran] began having a 
decreased appetite, and began feeling 
fatigued, along with continuing to [lose] 
weight, which began in 2001...He 
continued to cough.  By January 10, 2003 
he had a slight prominent helium in his 
lung upon chest x-ray, probably due to 
the tumor causing a pushing against or 
pressure against it.  Again, with this 
new finding, along with all the above 
symptoms, no further workup was 
addressed. This is now eleven months 
since the last chest x-ray.  These 
findings are reasonable cause for 
suspicion of cancer of the lung.  Not 
even [lab] tests of a CEA, or sed rates, 
etc. were performed.  

The private examiner further indicated that:

When the first abnormal chest x-ray done 
a few months after the hemoptysis was 
noted, a simple bronchoscopy with 
biopsies for malignancy would have given 
immediate answers.  A chest CT scan would 
have located it.  Then if indicated, a 
throcatomy could have been done with the 
appropriate removal of the mass.  Also, 
radiation treatments, and chemotherapy 
could have been given.  A great 
probability with, the proper diagnosis 
and treatment, could have prevented any 
metastasis.  This could have possibly 
given [the Veteran] a good 7-10 years to 
his life span.

In reviewing the opinions of record, in conjunction with the 
evidence of record, the Board observes that the June 2005 and 
May 2009 VA opinions are inadequate.  In this regard, the 
Board particularly notes that the May 2009 VA examiner opined 
that the Veteran's failure to receive another chest x-ray 
after the January 2003 x-ray in connection with his 
complaints of weight loss, loss of appetite, and weakness 
"represented an omission of a timely test that might have 
made the diagnosis of lung cancer and explained the spine 
pain at an earlier time."  The Board also acknowledges the 
June 2005 and May 2009 VA examiners' opinions that the 
Veteran's prognosis even at the time of his presentation for 
back pain in 2003 was extremely poor and that an earlier 
diagnosis would not have altered the course of the disease or 
prevented the Veteran's death.

However, the Board finds that while it may be true that the 
prognosis for the Veteran's cancer was extremely poor when he 
presented for back pain in August 2003 and that an earlier 
chest x-ray, presumably in the summer of 2003, would not have 
prevented his death, the VA examiners failed to address the 
significance (or lack thereof) of the earlier findings of 
record (which were noted by the July 2009 private examiner), 
which show that between 2001 and 2002, the Veteran complained 
of, and sought treatment for, respiratory/pulmonary 
symptomatology at the VA Eastern Kansas Health Care System.  
Specifically, such VA outpatient treatment records reflect 
that beginning in January 2001, the Veteran, who had been 
diagnosed with sinusitis, complained of coughing and 
expectoring white phlegm and that on one occasion he coughed 
so much that he was awakened at night.  Subsequent treatment 
records show that he continued to report coughing, including 
a May 29, 2001 treatment record in which the Veteran reported 
that he coughed up approximately a tablespoon of blood.  Also 
of record is a report of November 16, 2001 chest x-ray 
findings that the Veteran had apical pleural thickenings, 
apical bullous changes, very tortuous atherosclerotic aorta, 
pulmonary emphysema, and fibrotic changes, with an impression 
of pulmonary fibroemphysematous, apical bulbous changes 
without acute infiltrates or cardimegaly.  

The Board observes that both the June 2005 VA examiner and 
the May 2009 VA examiner, unlike the private July 2009 
examiner, failed to opine as to whether or not such findings 
warranted further diagnostic testing, but rather, focused 
their opinions on whether the Veteran's cancer could have 
been detected in August 2003 when he presented to the VA for 
back pain and what the Veteran's prognosis was at that time.  
Therefore, because the VA examiners failed to properly 
address the appropriate indications for further testing due 
to such clinical findings of record, the Board finds that a 
new VA opinion is warranted to determine if the Veteran's 
death from bronchogenic cancer with metastasis to the liver, 
spine, and brain was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA, or an event not reasonably 
foreseeable in conjunction with the treatment at the VA 
Eastern Kansas Health Care System between 2001 and 2003.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for entitlement to 
dependency and indemnity compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 including which 
evidence, if any, the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.    
Additionally, the appellant should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that an effective 
date for the award of benefits will be 
assigned if the claim is granted.
		
2.  Forward the Veteran's claims folder 
to an appropriate examiner for review.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the Veteran's death from 
bronchogenic cancer with metastasis to 
the liver, spine, and brain was 
proximately caused by hospital care, 
medical or surgical treatment furnished 
to the Veteran by VA between 2001 and 
2003 at the VA Eastern Kansas Health Care 
System.  

The examiner should also render an 
opinion as to whether it is at least as 
likely as not that the proximate cause of 
the metastasis of the Veteran's 
bronchogenic cancer to his liver, spine, 
and /or brain was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA between 2001 and 
2003, or an event not reasonably 
foreseeable.

The examiner should specifically express 
agreement or disagreement with the July 
2009 private examiner's assertions that 
sufficient clinical indicators existed in 
2001 and 2002 to necessitate that VA 
provide the Veteran a bronchoscopy, chest 
CT scan, lab tests, etc, when he 
complained of coughing (including 
coughing up blood), weight loss, and 
fatigue in 2001 and 2002, and after he 
had an abnormal chest x-ray in 2001, such 
that his lung cancer could have been 
detected earlier than May 2003, which 
would have allowed him to be able to 
undergo treatment (including radiation 
and chemotherapy), thus preventing the 
metastasizing of the cancer from the 
Veteran's lungs to his liver, spine, and 
brain, and/or extending the Veteran's 
life span.

The rationale for all opinions expressed 
should be set forth.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should so 
state and provide a reason for such 
conclusion. 

3.  Thereafter the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




